Exhibit 10.43(c)
(As amended and restated as of January 1, 2008)
INTEGRA LIFESCIENCES HOLDINGS CORPORATION
MANAGEMENT INCENTIVE COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



(As amended and restated as of January 1, 2008)
INTEGRA LIFESCIENCES HOLDINGS CORPORATION
MANAGEMENT INCENTIVE COMPENSATION PLAN

1.   Purpose

          The purpose of the Plan is to enhance the ability of Integra to offer
incentive compensation to Key Associates by rewarding the achievement of
corporate goals and specifically measured individual goals which are consistent
with and support the overall corporate goals of Integra. More specifically,
through this Plan, Integra intends to (i) reinforce strategically important
operational objectives; (ii) establish goals relating to revenue and
profitability; (iii) provide rewards based on achieving significant Employer,
departmental and individual goals and objectives; (iv) provide incentives that
result in behavior that is consistent with shareholders’ desires of building a
stronger company with a higher potential for increased profitability; and (v)
incorporate an incentive program in the Integra overall compensation program to
help attract and retain Key Associates.

2.   Definitions

          (a) “Administrator” shall mean Integra’s head of its human resources
department, whose duties are set forth in Section 4.
          (b) “Award” shall mean the incentive award earned by a Key Associate
under the Plan for any Performance Period.
          (c) “Base Salary” shall mean the Key Associate’s annual base salary
rate in effect at the end of a Performance Period. Base Salary does not include
Awards under this Plan or any other short-term or long-term incentive plan;
imputed income from such programs as group-term life insurance; or non-recurring
earnings, such as moving expenses, but is based on salary earnings before
reductions for such items as deferrals under Employer-sponsored deferred
compensation plans, contributions under Code section 401(k), contributions to
medical savings accounts under Code section 220 and contributions to flexible
spending accounts under Code section 125.
          (d) “Board” shall mean Integra’s Board of Directors as constituted
from time to time.
          (e) “CEO” shall mean the Chief Executive Officer of Integra.
          (f) “Code” shall mean the Internal Revenue Code of 1986, as amended or
any successor statute thereto.
          (g) “Committee” shall mean the Compensation Committee of the Board.
          (h) “Effective Date” shall mean August 11, 2006.
          (i) “Employee” shall mean an employee of the Employer (including an
officer or director who is also an employee) and any individual characterized as
a “leased employee” within the meaning of Code section 414(n) who works
full-time for the Employer, but excluding

 



--------------------------------------------------------------------------------



 



(As amended and restated as of January 1, 2008)
any individual (i) employed in a casual or temporary capacity (i.e., those hired
for a specific job of limited duration); (ii) whose terms of employment are
governed by a collective bargaining agreement that does not provide for
participation in this Plan; (iii) characterized as a “leased employee” within
the meaning of Code section 414 who does not work full-time for the Employer; or
(iv) classified by the Employer as a “contractor” or “consultant,” no matter how
characterized by the Internal Revenue Service, other governmental agency or a
court. Any change of characterization of an individual by any court or
government agency shall have no effect upon the classification of an individual
as an Employee for purposes of this Plan, unless the Committee determines
otherwise.
          (j) “Employer” shall mean Integra and any United States subsidiary of
Integra.
          (k) “Integra” shall mean Integra LifeSciences Holdings Corporation.
          (l) “Key Associate” for any Performance Period, shall mean (i) a
Senior Officer designated by the Committee to participate in the Plan, and
(ii) each other Employee designated by the Administrator to participate in the
Plan; and who meets the eligibility requirements described in Section 3 below.
Notwithstanding the foregoing, no Employee who, as part of his or her
compensation, receives sales commission or bonus payments under a sales
compensation plan or divisional bonus program, shall be a “Key Associate.”
          (m) “Performance Goals” for any Performance Period, shall mean the
performance goals of Integra and/or the Employer, as specified by the
Administrator in consultation with Integra’s Executive Committee, based on the
achievement of corporate EBITDA targets relating to Integra and/or the
Employer’s operating plan and global sales. In addition, performance goals for a
Performance Period will relate to the individual Key Associate’s attainment of
performance goals that are specified for such Key Employee. The Performance
Goals may be weighted as to corporate and individual goals for each Key
Associate, as determined at the beginning of the Performance Period or, if
later, at the time of the Key Associate’s participation in the Plan.
          (n) “Performance Period” shall mean the fiscal year of Integra or any
other period designated by the Committee with respect to which an Award may be
earned. The first Performance Period for the Plan shall be the period between
July 1, 2006 and December 31, 2006.
          (o) “Plan” shall mean this Integra LifeSciences Holdings Corporation
Management Incentive Compensation Plan, as from time to time amended and in
effect.
          (p) “Senior Officer” shall mean an executive officer of Integra as
determined under applicable securities laws.
“Target Award Percentage” shall mean with respect to any Performance Period, the
percentage of the Key Associate’s Base Salary that the Key Associate would earn
as an Award for that Performance Period if the targeted level of performance was
achieved for each of the Performance Goals for that Key Associate for the
Performance Period. Unless otherwise specified prior to the Performance Period
(or, if later, at the time of the Key Associate’s participation in the Plan),
Target Award Percentages will be determined by the Committee or the
Administrator, as applicable, and in no event will exceed 50% of base salary for
any Key

2



--------------------------------------------------------------------------------



 



(As amended and restated as of January 1, 2008)
Associate.
          (q) “Target Award” for any Key Associate with respect to any
Performance Period, shall mean the dollar amount based on the Key Associate’s
Target Award Percentage that the Key Associate would be eligible to earn as an
Award for that Performance Period.

3.   Eligibility

          Subject to the approval by the Administrator or the Committee, all
exempt Employees employed by an Employer in a Grade Level 9 or above position,
as of January 1 of each Performance Period, shall be eligible to be selected to
participate in the Plan. In addition, exempt Employees who are newly hired to a
Grade Level 9 or above position after January 1 of a Performance Period, but
prior to October 1 of such Performance Period, will, subject to the approval of
the Administrator or the Committee, be eligible to participate in the Plan. Any
exempt Employee who is either (i) promoted to a Grade Level 9 or above position,
or (ii) a participant in the Plan but is promoted to a higher Grade Level
position, in either case after January 1 of a Performance Period, but prior to
October 1 of such Performance Period, will, subject to the approval of the
Administrator or the Committee, be eligible to participate in the Plan for the
remaining portion of the Performance Period after the promotion.
          An exempt Employee who is hired into a Grade Level 9 or above position
on or after October 1 of a Performance Period shall not be eligible to
participate in the Plan for such Performance Period. An exempt Employee who is
not participating in the Plan for a Performance Period and is subsequently
promoted to a Grade Level 9 or above position on or after October 1 of a
Performance Period shall also not be eligible to participate in the Plan. An
exempt Employee who is participating in the Plan for a Performance Period and is
subsequently promoted to a higher position on or after October 1 of a
Performance Period shall continue at the participation level for the Performance
Period prior to the promotion.
          Except as otherwise provided in this Plan, any individual
participating in the Plan during a Performance Period who ceases to be an
Employee during such Performance Period shall cease to be eligible to
participate in the Plan.

4.   Administration

          The administration of the Plan shall be consistent with the purpose
and the terms of the Plan. The Plan shall be administered by the Administrator,
subject to oversight by the Committee. The Administrator shall have full
authority to establish the rules and regulations relating to the Plan, to
interpret the Plan and those rules and regulations, to select Key Associates to
participate in the Plan, to determine each Key Associate’s Target Award
Percentage, to approve all of the Awards, to decide the facts in any case
arising under the Plan and to make all other determinations, including factual
determinations, and to take all other actions necessary or appropriate for the
proper administration of the Plan, including the delegation of such authority or
power, where appropriate; provided, however, that with respect to Senior
Officers, the Committee shall have final decision-making authority. All powers
of the Administrator and of the Committee shall be executed in their sole
discretion, in the best interest of Integra, not as a fiduciary, and in keeping
with the objectives of the Plan and need not be uniform as to similarly

3



--------------------------------------------------------------------------------



 



(As amended and restated as of January 1, 2008)
situated individuals. The CEO, other than with respect to himself and other
Senior Officers, also has the powers of the Administrator and of the Committee
with respect to selecting Key Associates in the Plan and determining each Key
Associate’s Target Award Percentage.
          All Awards shall be made conditional upon the Key Associate’s
acknowledgement, in writing or by acceptance of the Award, that all decisions
and determination of the Administrator shall be final and binding on the Key
Associate, his or her beneficiaries and any other person having or claiming an
interest under such Award. Awards need not be uniform as among Key Associates.
The Administrator’s administration of the Plan, including all such rules and
regulations, interpretations, selections, determinations, approvals, decisions,
delegations, amendments, terminations and other actions, shall be final and
binding on Integra, the Employer and all Employees of the Employer, including,
the Key Associates and their respective beneficiaries.

5.   Determination of Awards

          (a) Setting Target Awards. Except as noted below for 2006, prior to
the beginning of the Performance Period (or after the beginning of the
Performance Period for any Employee who becomes newly eligible or has a
promotion), the Administrator (or, as appropriate, the Committee) shall
determine the Employees who shall be Key Associates during that Performance
Period and determine each Key Associate’s Target Award Percentage, each of which
shall be documented by the Administrator. The Administrator’s written records
shall set forth (i) the Key Associates during that Performance Period (which may
be amended during the Performance Period for new Key Associates), (ii) each Key
Associate’s Target Award Percentage for that Performance Period, and (iii) the
Performance Goal or Goals (and how they are weighted, if applicable) for that
Performance Period. The Employer shall notify each Key Associate of the Key
Associate’s Target Award Percentage and the applicable Performance Goals for the
Performance Period as soon as administratively practicable after the time the
Target Award Percentage and Performance Goals are established for such
Performance Period. The Performance Goals that are established may be (but need
not be) different each Performance Period and different Performance Goals may be
applicable to different Key Associates.
          (b) Earning An Award. Generally, a Key Associate earns an Award for a
Performance Period based on the level of achievement of the Performance Goals
established for that period. The amount of the Award may be increased as much as
50% above the Target Award based on the extent to which the level of achievement
of the Performance Goals exceeds the target level for that Performance Period
(to a maximum of 120% of the Target Performance Goals), as specified at the time
the Performance Goals are set for that Performance Period. An Award may also be
reduced below the Target Award to the extent the level of achievement of the
Performance Goals is below target, but at or above the minimum level for that
Performance Period, at the time the Performance Goals are established. An Award
also may be increased by up to 100% or decreased by up to 100% based on the
assessment of the individual Key Associate’s performance for the applicable
Performance Period. A Key Associate will receive no Award if (i) the level of
achievement of all Performance Goals is below the minimum required to earn an
Award for the applicable Performance Period (i.e., 90% of the Target Performance
Goals), as specified at the time the Performance Goals are established or (ii)
if the Key Associate is not employed by the Employer on the date of payment of
the Award, except as

4



--------------------------------------------------------------------------------



 



(As amended and restated as of January 1, 2008)
otherwise provided in Sections 8(a) and 8(b). If a Key Associate is not employed
by the Employer on the date of payment of the Award, the amount of the Award
that would have been paid to such Key Associate shall be reallocated to the
remaining Key Associate participants.

6.   Changes to the Target

          The Administrator (or, with respect to Senior Officers, the Committee)
may in its sole discretion at any time prior to the final determination of
Awards change the Target Award Percentage of any Key Associate or assign a
different Target Award Percentage to a Key Associate to reflect partial year
participation, any change in the Key Associate’s responsibility level or
position during the course of the Performance Period, or other factors deemed
relevant.
          In addition, the Committee may at any time prior to the final
determination of Awards, change the performance measures or Performance Goals to
reflect a change in corporate capitalization, such as a stock split or stock
dividend, or a corporate transaction, such as a merger, consolidation,
separation, reorganization or partial or complete liquidation, or to equitably
reflect the occurrence of any extraordinary event, any change in applicable
accounting rules or principles, any change in Integra’s or the Employer’s method
of accounting, any change in applicable law, any change due to any merger,
consolidation, acquisition, reorganization, stock split, stock dividend,
combination of shares or other changes in Integra’s or the Employer’s corporate
structure or shares, or any other change of a similar nature.

7.   Payment of Awards

          After the end of the Performance Period, all financial information for
the Performance Period will be accumulated and the Audit Committee of the Board
will certify Integra’s and/or the Employer’s financial results for the relevant
Performance Period. After such certification, the Administrator will determine
and approve the Awards, if any, that will be paid based on the financial results
for the Performance Period, along with each Key Associate’s attainment of his or
her individual Performance Goals for the Performance Period, and based on the
Key Associate’s individual performance as permitted by Section 5(b). The
Administrator will announce the Awards that will be paid under the Plan for the
Performance Period to each Key Associate as soon as administratively practicable
following such approval by the Administrator. Subject to the provisions of
Section 8, payment of the Awards shall be made, in a single lump sum cash
payment, as soon as administratively practicable following the close of such
Performance Period, but in no event earlier than January 1 and no later than
March 15 of the calendar year following the Performance Period; provided,
however, that such payment may be delayed past March 15 of such calendar year
(but in no event later than March 15 of the second calendar year following the
Performance Period) if the Committee determines that, as a result of unforeseen
circumstances beyond Integra’s control, it is administratively impracticable to
make the payment by such date or that making the payment by such date would
jeopardize the solvency of Integra.

8.   Limitations on Rights to Payment of Awards

          (a) Employment. No Key Associate shall have any right to receive
payment of an Award under the Plan for a Performance Period unless the Key
Associate remains in the employ

5



--------------------------------------------------------------------------------



 



(As amended and restated as of January 1, 2008)
of the Employer through the date of payment of such Award; provided, however,
that if a Key Associate’s employment with the Employer terminates prior to the
end of the Performance Period, the Administrator may provide that the Key
Associate shall remain eligible to receive a prorated portion of any earned
Award, based on the number of days that the Key Associate was actively employed
and performed services during such Performance Period in such circumstances as
are deemed appropriate and provided, further, however, that no Key Associate
shall have the right to receive payment of an Award under the Plan if (a) that
Key Associate’s employment has been terminated prior to the end of the
Performance Period, (b) that Key Associate has an employment agreement with
Employer and (c) the employment agreement provides for a payment to the Key
Associate upon his/her termination.
          (b) Leaves of Absence/Partial Year of Participation. If a Key
Associate is on an authorized leave of absence during the Performance Period, or
first becomes eligible to participate in the Plan after the first day of the
Performance Period, such Key Associate shall be eligible to receive a prorated
portion of any Award that would have been earned, based on the number of days
that the Key Associate was actively employed and performed services during such
Performance Period. If payments are to be made under the Plan after a Key
Associate’s death, such payments shall be made to the personal representative of
the Key Associate’s estate.
          (c) Accelerated Payment. Unless the Administrator determines
otherwise, in no event will payment be made to any Key Associate with respect to
an Award prior to the end of the Performance Period to which it relates.

9.   Amendments

          The Board or the Committee may at any time amend (in whole or in part)
this Plan. No such amendment which adversely affects any Key Associate’s rights
to or interest in an Award earned prior to the date of the amendment shall be
effective unless the Key Associate shall have agreed thereto.

10.   Termination

          The Board or the Committee may terminate this Plan (in whole or in
part) at any time.

11.   Miscellaneous Provisions

          (a) No Employment Right. This Plan is not a contract between Integra
or the Employer and the Employees or the Key Associates. Neither the
establishment of this Plan, nor any action taken hereunder, shall be construed
as giving any Employee or any Key Associate any right to be retained in the
employ of Integra or the Employer. Integra is under no obligation to continue
the Plan. Nothing contained in the Plan shall limit or affect in any manner or
degree the normal and usual powers of management, exercised by the officers and
the Board or committees thereof, to change the duties or the character of
employment of any Employee of the Employer or to remove the individual from the
employment of the Employer at any time, all of which rights and powers are
expressly reserved.
          (b) No Assignment. A Key Associate’s right and interest under the Plan
may not be assigned or transferred, except as provided in Section 8 of the Plan
in the event of death, and any

6



--------------------------------------------------------------------------------



 



(As amended and restated as of January 1, 2008)
attempted assignment or transfer shall be null and void and shall extinguish, in
Integra’s sole discretion, Integra’s obligation under the Plan to pay Awards
with respect to the Key Associate.
          (c) Unfunded Plan. The Plan shall be unfunded. Neither Integra nor any
Employer shall be required to establish any special or separate fund, or to make
any other segregation of assets, to assure payment of Awards.
          (d) Withholding Taxes. The Employer shall have the right to deduct
from Awards paid any taxes or other amounts required by law to be withheld.
          (e) Type of Plan. This Plan is intended solely to be an annual bonus
plan and is not intended to be a plan subject to the requirements of the
Employee Retirement Income Security Act of 1974, as amended.
          (f) Governing Law. The validity, construction, interpretation and
effect of the Plan shall exclusively be governed by and determined in accordance
with the law of the State of New Jersey.

7